The opinion of the Court was delivered by
Mr. Justice Cheves.
Any words which, if true, would subject the person of whom they are spoken to an infamous punishment, are actionable. They are to be taken in that sense in which they are generally understood, and where that puts upon them a guilty sense, it is incumbent on the defendant to show that they were innocently used. (Esp. N. P. 79, 81. 2 Selwyn, 1166, 1167.) If, then, a person guilty of counterfeiting any genuine thing, whether money, or instrument, or any other thing whatsoever, would have been punishable by an infamous punishment for the act, the words charged in the declaration are actionable. Now, by sundry acts of the British Parliament, made of force while this state was a colony, and sundry acts of the Assembly of this state, (using *409expressly the words “ counterfeit and counterfeiting,”) the counterfeiting of deeds, wills, bank notes, coin, &e. &c. is made punishable by infamous punishments, and in many instances capitally. (See 1 Brevard, 363 to 370, title forgery and counterfeiting.) I am, therefore, surprised that it should ever have been a question whether these words are actionable or not. On principle they are as clearly actionable as jf they had charged the plaintiff to be a murderer or a thief.
Grimké, Colcock, JVott, Gmtt, and Johnson, Jf concurred.